Title: To Benjamin Franklin from Williams, Moore & Co., 11 September 1782
From: Williams, Moore & Co.
To: Franklin, Benjamin


L’Orient 11th. Septr. 1782
We beg leave to trouble your excellency respecting the departure of three Privateers—the Revolution, Buccaneer, & Cicero, the Property of Messrs Cabots of Beverly. These Vessells have lain long in Port, stopped by the Orders of the Commandant, & were sinking a very large Sum to the Owners, perhaps more than they Could well bear, having from 100 to 130 Men in each Vessell.— A few Days ago from repeated Sollicitations they procured Liberty to go to the Isle of Groix; We have heard with Orders to remain ’till the departure of the fleet. This fleet has been long in Port, & many favourable Winds for the departure of the Privateers have passed, without their having permission to Sail—this Morning we are told they departed, & have likewise been informed a Frigate went after them. We are sorry they went off without Liberty—& neither knew of their Promise to the Commandant, or of their Sailing—till this Evening. We are Confident the Captns. meant neither to slight the Port or give Offence, but were actuated from the regard due to their Owners Interest. In Justice to the Captains & Ourselves we think it prudent to intimate the Affair—that if any representation is made, or Accident Occur— Your excellency may receive every Information We Can give Remaining With the greatest Respect Your excellencys most obedient & devoted Servants
Williams Moore & Co
